Plaintiff in error, W.T. Watson, was convicted of a violation of the prohibitory law, and was, on the 17th day of August, 1910, sentenced to serve a term of thirty days in the county jail and to pay a fine of one hundred dollars. No briefs have been filed and no appearance made on behalf of plaintiff in error. For this reason the Attorney General has filed a motion to affirm for failure to prosecute the appeal. The motion is sustained, and the judgment of the county court of Seninole count is therefore affirmed, and the cause remanded with direction to enforce the judgment and sentence.